UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 14-6610


TIMOTHY ENOS EDENS, SR.,

                Petitioner - Appellant,

          v.

WILLIE EAGLETON, Warden,

                Respondent - Appellee.



                             No. 14-6720


TIMOTHY ENOS EDENS, SR.,

                Petitioner - Appellant,

          v.

WILLIE EAGLETON, Warden,

                Respondent - Appellee.


Appeals from the United States District Court for the District
of South Carolina, at Orangeburg.   Solomon Blatt, Jr., Senior
District Judge. (5:12-cv-03427-SB)


Submitted:   July 29, 2014                 Decided:   August 1, 2014


Before NIEMEYER, WYNN, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.
Timothy Enos Edens, Sr., Appellant Pro Se. Donald John Zelenka,
Senior   Assistant  Attorney   General,  James  Anthony  Mabry,
Assistant Attorney General, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Timothy Enos Edens, Sr., seeks to appeal the district

court’s    order    accepting      the      recommendation       of   the    magistrate

judge and dismissing as untimely his 28 U.S.C. § 2254 (2012)

petition.       Edens also seeks to appeal the district court’s order

denying his motion to alter or amend the judgment under Fed. R.

Civ. P. 59(e).          These orders are not appealable unless a circuit

justice    or    judge    issues   a     certificate      of   appealability.         28

U.S.C. § 2253(c)(1)(A) (2012).                   A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional right.”         28 U.S.C. § 2253(c)(2) (2012).                  When the

district court denies relief on the merits, a prisoner satisfies

this    standard    by    demonstrating          that   reasonable     jurists      would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                Slack v. McDaniel, 529 U.S. 473,

484    (2000);    see    Miller-El     v.    Cockrell,     537    U.S.      322,   336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                           Slack,

529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Edens has not made the requisite showing.                        Accordingly, we

deny a certificate of appealability and dismiss the appeals.                          We

                                             3
dispense   with     oral   argument   because     the    facts   and   legal

contentions   are   adequately   presented   in    the   materials     before

this court and argument would not aid the decisional process.



                                                                  DISMISSED




                                      4